
	
		I
		111th CONGRESS
		2d Session
		H. R. 4483
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2010
			Mr. Roskam introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To prohibit compensation for any officer or employee of
		  the Federal National Mortgage Association or the Federal Home Loan Mortgage
		  Corporation, during any conservatorship or receivership of such enterprise, in
		  an amount exceeding the compensation provided to the Chairman of the Joint
		  Chiefs of Staff of the Armed Forces.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Taxpayers from Excessive
			 Compensation Act of 2010.
		2.Limitation on
			 compensation during conservatorship or receivershipSubsection (b) of section 1367 of the
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992 is
			 amended by adding at the end the following new paragraph:
			
				(20)Compensation
				for enterprisesIn addition
				to the requirements and limitations under section 1318, the Agency, as
				conservator or receiver of any enterprise, shall prohibit the provision of
				compensation to any employee, officer, or executive officer of the enterprise,
				for any period during such conservatorship or receivership, in an amount
				exceeding the rate of basic pay at such time for the Chairman of the Joint
				Chiefs of Staff of the Armed
				Forces.
				.
		
